DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on October 4, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 13 have been amended. Accordingly, claims 1-24 are pending in this application, with an action on the merits to follow.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/734,798 (hereinafter “the ‘798 application”) in view of Lakic (USPN 7,451,555).
The crux of the distinction between the present application’s claims and those of the cited application ‘798 is that the present application requires that the first chamber’s first medial and lateral legs are directly fluidly coupled to the second chamber, which is not recited in the claims of the ‘798 application’s claims (but is clearly disclosed throughout said ‘798 application).  Lakic teaches a fluid-filled bladder that includes various legs throughout its length that are all in fluid communication with one another and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have directly fluidly coupled the second chamber and the first medial and lateral legs of the first chamber of the ‘798 application’s bladder in such a direct fluid coupling to allow the fluid held therein to be able to pass through the junction areas between the legs/chambers while the user is walking, so that support and be transferred to areas needed during impacts and/or standing, as is known in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented (Examiner notes that Application 17/734,798 has been issued a Notice of Allowance, although as of November 3, 2022, the patent associated therewith has not yet been issued, hence this being a provisional nonstatutory double patenting rejection).
Claim Objections
Claims 6 and 18 are objected to because of the following informalities:  
Each of claims 6 and 18 recites “wherein the second chamber is disposed between the first chamber and the third chamber and is smaller than the first chamber and larger than the third chamber”, which would be clearer if recited as “wherein the second chamber is disposed between the first chamber and the third chamber, and wherein the second chamber is smaller than the first chamber and larger than the third chamber”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding each of claims 3 and 15, Applicant recites “wherein the second chamber is spaced apart from the first chamber”.  In claims 1 and 13, from which claims 3 and 15 each indirectly depend, respectively, Applicant recites that the “second chamber is directly fluidly coupled to the first medial leg and the first lateral leg”, wherein the first medial and lateral legs are part of the first chamber.  It is unclear how the second chamber can be “spaced apart” from the first chamber while also being in direct fluid coupling with the first chamber.  If the second chamber is directly fluidly coupled to the first chamber, there would be no space between the chambers for them to be “spaced apart” from one another.  Correction is required.  Examiner suggests alternatively reciting, in claims 3 and 15, that the “second chamber is positioned forwardly from the first chamber in a direction extending along a longitudinal axis of the bladder” as one potential remedy.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 and 21-24 (claims 3 and 15 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Lyden et al. (hereinafter “Lyden”) (USPN 5,595,004) in view of EITHER of Potter (USPN 5,406,719) OR Harmon-Weiss et al. (hereinafter “Harmon”) (USPN 6,253,466).
Regarding independent claim 1, Lyden discloses a bladder (#130; Fig. 4d embodiment) comprising: a first chamber having a substantially U-shape (see annotated Fig. 4d below; Examiner notes that the shape need not have an exact “U” shape giving importance to the broadening term “substantially”) and including a first medial leg and a first lateral leg (see annotated Fig. 4d below); and a second chamber (see annotated Fig. 4d below) directly fluidly coupled to the first medial leg and the first lateral leg (see annotated Fig. 4d below), and having a second medial leg and a second lateral leg (see annotated Fig. 4d below).  Lyden is silent, however, to at least one of the first medial leg and the first lateral leg including a first lobe and a second lobe separated from the first lobe by a first depression defined by a portion of the at least one of the first medial leg and the first lateral leg extending between the first lobe and the second lobe and having a smaller cross-sectional area than the first lobe and the second lobe.  In the embodiment of Fig. 4d relied upon as the base embodiment in the current rejection, Lyden does not teach that at least one of the second medial leg and the second lateral leg includes a third lobe aligned with at least one of the first lobe and the second lobe.  Lyden teaches another embodiment that includes flex portions #171 (Fig. 4h) that define the equivalent of lobes immediately adjacent thereto in a midfoot/forefoot region (which would correspond to a lobe in the equivalent of at least one of the second medial and lateral legs of the second chamber).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized either or all of the flex portions of the Fig. 4h embodiment into the same location(s) in the Fig. 4d embodiment (i.e. base embodiment relied upon above) in order to provide flexibility in that area of the bladder during use.

    PNG
    media_image1.png
    441
    562
    media_image1.png
    Greyscale

Potter teaches a footwear sole bladder that includes a substantially U-shaped heel chamber (analogous to first chamber of present application and of Lyden, as described above) that includes a visible depression on the lateral side thereof (see Fig. 8 of Potter, just above the line indicating a cross-sectional named “8b”).
Harmon teaches a bladder (cushion #10) for a footwear sole, the cushion including medial and lateral chambers that include grooves #46 extending generally transverse to the longitudinal axis of the sole (see Fig. 2), wherein the grooves serve to increase flexibility of the cushion (Col. 3, Lines 1-5 of Harmon). 
Lyden, Potter and Harmon all teach analogous inventions in the field of footwear sole bladders.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated EITHER OF the grooves from Harmon OR the depression from Potter into the identified first chamber of Lyden (see annotated Fig. 4d thereof above) in order to provide increased flexibility  to the bladder during use.  As a result of the modifications, at least the first lateral leg would include first and second lobes separated from one another by a first depression having a smaller cross-sectional area than the first and second lobes (via added grooves from Harmon or depression from Potter), the depression being defined by a portion (Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) extending between the first and second lobes, and also there would be a third lobe present in at least one of the second medial or lateral legs that would be aligned with at least one of the first and second lobes of the first chamber.
Regarding claim 2, the modified bladder of Lyden (i.e. Lyden in view of EITHER of Potter OR Harmon, as explained above) is disclosed such that the second chamber includes a substantially U-shape (see annotated Fig. 4d above).
Regarding claim 3, the modified bladder of Lyden (i.e. Lyden in view of EITHER of Potter OR Harmon, as explained above) is disclosed such that the second chamber is spaced apart from the first chamber in a direction extending along a longitudinal axis of the bladder (see 35 U.S.C. 112(b) rejection of claim 3 above regarding the interpretation of “spaced apart from”; since the second chamber of Lyden (see annotated Fig. 4d above) is disposed forwardly of the first chamber in a direction extending along a longitudinal axis of the bladder, the second chamber is deemed to meet the limitation of it being “spaced apart from” the first chamber).
Regarding claims 4 and 5, the modified bladder of Lyden (i.e. Lyden in view of EITHER of Potter OR Harmon, as explained above) is disclosed such that the bladder further comprises a third chamber having a third medial leg and a third lateral leg (claim 4) (see annotated Fig. 4d above; the curved chamber marked [A] represents a third chamber, with the half of the [A] chamber on the medial side being a third medial leg, and the other half being a third lateral leg), wherein the third chamber includes a substantially U-shape (claim 5) (see annotated Fig. 4d above; the identified [A] chamber is at least substantially U-shaped).
Regarding claims 7 and 8, the modified bladder of Lyden (i.e. Lyden in view of EITHER of Potter OR Harmon, as explained above) is disclosed such that the bladder further comprises a third chamber having a third medial leg and a third lateral leg (claim 7) (see annotated Fig. 4d above; the curved chamber marked [A] represents a third chamber, with the half of the [A] chamber on the medial side being a third medial leg, and the other half being a third lateral leg), wherein the third chamber includes a substantially U-shape (claim 8) (see annotated Fig. 4d above; the identified [A] chamber is at least substantially U-shaped).
Regarding claims 9 and 10, the modified bladder of Lyden (i.e. Lyden in view of EITHER of Potter OR Harmon, as explained above) is disclosed such that the third lobe is separated from the at least one of the first lobe and the second lobe by a second depression having a smaller cross-sectional area than the third lobe and the at least one of the first lobe and the second lobe (claim 9) (the Fig. 4d embodiment, as described above, was modified by the Fig. 4h embodiment, which resulting in a second depression that has a smaller diameter (and therefore a smaller cross-sectional area) than the surrounding lobes, wherein the structure between the second depression in the second chamber and the first depression in the first chamber would constitute the third lobe (i.e. the second depression would separate the third lobe from at least one of the first and second lobes)), wherein the first lobe, the second lobe, and the third lobe are formed from a unitary sheet of material (claim 10) (Col. 4, Lines 55-58 describe that the bladder of the invention can be made by any known technique, including blow-molding, which would involve a unitary resulting sheet of material of originally-liquified elastomeric material that hardens into the resulting bladder shape after pressurized air has been introduced to the mold).
Regarding claim 11, the modified bladder of Lyden (i.e. Lyden in view of EITHER of Potter OR Harmon, as explained above with respect to claim 1) is disclosed to be incorporated into a sole structure (see Abstract of Lyden, which states a sole).
Regarding claim 12, the modified bladder of Lyden (i.e. Lyden in view of EITHER of Potter OR Harmon, as explained above with respect to claim 1) is disclosed to be incorporated into an article of footwear (see Abstract of Lyden, which states “an athletic shoe” (i.e. article of footwear)).
Regarding independent claim 13, the modified bladder of Lyden (i.e. Lyden in view of EITHER of Potter OR Harmon, as explained above with respect to independent claim 1) is disclosed to teach a bladder comprising: a first chamber having a substantially U-shape and including a first medial leg and a first lateral leg, at least one of the first medial leg and the first lateral leg including a first lobe and a second lobe separated from the first lobe by a first depression defined by a portion of the at least one of the first medial leg and the first lateral leg extending between the first lobe and the second lobe and having a smaller cross-sectional area than the first lobe and the second lobe; and a second chamber directly fluidly coupled to the first medial leg and the first lateral leg, and having a second medial leg, a second lateral leg (all of this language is present in independent claim 1, and was addressed above in the 35 U.S.C. 103 rejection of claim 1), and an interior chamber extending in an opposite direction than the second medial leg and the second lateral leg, the interior chamber disposed between the first medial leg and the first lateral leg (see annotated Fig. 4d above; the chamber marked [A] constitutes an interior chamber that extends in an opposite direction than the second medial and lateral legs, and is disposed between the first medial and lateral legs).
Regarding claim 14, the modified bladder of Lyden (i.e. Lyden in view of EITHER of Potter OR Harmon, as explained above) is disclosed such that the second chamber includes a substantially U-shape (see annotated Fig. 4d above).
Regarding claim 15, the modified bladder of Lyden (i.e. Lyden in view of EITHER of Potter OR Harmon, as explained above) is disclosed such that the second chamber is spaced apart from the first chamber in a direction extending along a longitudinal axis of the bladder (see 35 U.S.C. 112(b) rejection of claim 15 above regarding the interpretation of “spaced apart from”; since the second chamber of Lyden (see annotated Fig. 4d above) is disposed forwardly of the first chamber in a direction extending along a longitudinal axis of the bladder, the second chamber is deemed to meet the limitation of it being “spaced apart from” the first chamber).
Regarding claims 21 and 22, the modified bladder of Lyden (i.e. Lyden in view of EITHER of Potter OR Harmon, as explained above) is disclosed such that the second chamber includes an arcuate segment extending between and joining the second medial leg and second lateral leg (claim 21) (see the annotated Fig. 4d above, wherein the numeral 133 is generally pointing to the arcuate segment of the second chamber; Examiner notes that the term "segment" is very broad and merely means "one of the parts into which something is divided; a division, portion, or section". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)), wherein the interior chamber extends from the arcuate segment (claim 22) (see annotated Fig. 4d above; chamber identified with [A] being the interior chamber, it extends rearward from the arcuate segment of the second chamber).
Regarding claim 23, the modified bladder of Lyden (i.e. Lyden in view of EITHER of Potter OR Harmon, as explained above with respect to claim 13) is disclosed to be incorporated into a sole structure (see Abstract of Lyden, which states a sole).
Regarding claim 24, the modified bladder of Lyden (i.e. Lyden in view of EITHER of Potter OR Harmon, as explained above with respect to claim 13) is disclosed to be incorporated into an article of footwear (see Abstract of Lyden, which states “an athletic shoe” (i.e. article of footwear)).
Claims 6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyden in view of EITHER of Potter OR Harmon as applied to claims 1 (regarding claim 6) and 13 (regarding claims 16-20) above, and further in view of Cortez et al. (hereinafter “Cortez”) (US 2016/0120263).
Regarding claim 6 (which includes the subject matter of claims 1, 2, 4 and 5 via dependency therefrom), the modified bladder of Lyden (i.e. Lyden in view of EITHER of Potter OR Harmon, as explained above) is disclosed to teach all the limitations of claim 1 and 2, as explained above.  In an alternative interpretation than applied above with respect to claims 3-5, modified Lyden does not teach that there is a third chamber having a third medial leg and a third lateral leg (claim 4), wherein the third chamber includes a substantially U-shape (claim 5), wherein the second chamber is disposed between the first chamber and the third chamber and is smaller than the first chamber and larger than the third chamber (claim 6).
Cortez teaches a footwear sole bladder that includes a localized forefoot bladder element #1893B (Fig. 47, Para. 0163 of Cortez).
Modified Lyden and Cortez teach analogous inventions in the field of footwear soles with bladders.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the bladder element #1893B (Fig. 47 of Cortez) from Cortez into the bladder structure of Lyden in order to provide additional cushioning and support in the forefoot region for the wearer of the shoe/sole used by the wearer.  As a result of the modification, the modified bladder would have a third chamber having a third medial leg and a third lateral leg (claim 4) (see annotated Fig. 4d below, which shows where the expected added forefoot bladder would be located, in a similar location as placed in the Cortez Fig. 47 source image), wherein the third chamber includes a substantially U-shape (claim 5) (see annotated Fig. 4d below, which shows that the third chamber would include at least a substantially U-shape), wherein the second chamber is disposed between the first chamber and the third chamber and is smaller than the first chamber and larger than the third chamber (claim 6) (as shown in Fig. 4d below, the second chamber would be disposed between the first and third chambers, and would be larger than the third chamber and smaller than the first chamber; Examiner notes that the depicted boundaries are exemplary only, and the second chamber could have frontmost ends of the second medial and lateral legs in varying locations).

    PNG
    media_image2.png
    441
    627
    media_image2.png
    Greyscale


Regarding claims 16-20, the modified of Lyden in view of EITHER of Potter OR Harmon, and further in view of Cortez, as explained with respect to claim 6 above would result in structure that would also meet the limitations of claims 16-20, which would involve the bladder (as detailed through claims 13 and 14, from which claim 16 depends) further comprising a third chamber having a third medial leg and a third lateral leg (claim 16), wherein the third chamber includes a substantially U-shape (claim 17), wherein the second chamber is disposed between the first chamber and the third chamber and is smaller than the first chamber and larger than the third chamber (claim 18) (see the rejection of claim 6 above, which addresses these limitations), and (as detailed in claim 13, from which claim 19 depends) wherein the bladder would further comprise a third chamber having a third medial leg and a third lateral leg (claim 19), wherein the third chamber includes a substantially U-shape (claim 20) (as explained above).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732